
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Ms. Kilroy (for
			 herself, Mr. Van Hollen,
			 Mr. Hall of New York,
			 Mrs. Dahlkemper,
			 Mr. Heinrich,
			 Mr. Loebsack,
			 Mr. Boccieri,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Ms. Fudge,
			 Mr. Griffith,
			 Mr. Massa,
			 Mr. McNerney,
			 Mr. Nye, Mr. Perriello, Mr.
			 Rodriguez, Mr. Schauer,
			 Ms. Sutton,
			 Ms. Titus,
			 Mr. Welch,
			 Mr. Wilson of Ohio,
			 Mrs. Halvorson, and
			 Mr. Moore of Kansas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		
			March 19, 2009
			 The Committee on Financial Services discharged;
			 considered and failed of adoption
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding executive and employee bonuses paid by AIG and other companies
		  assisted with taxpayer funds provided under the Troubled Assets Relief Program
		  of the Secretary of the Treasury.
	
	
		Whereas the Chairman of the Federal Reserve, Ben Bernanke,
			 said in testimony to Congress on March 3, 2008: If there is a single
			 episode in this entire 18 months that has made me more angry, I can’t think of
			 one, than AIG. AIG exploited a huge gap in the regulatory system; there was no
			 oversight of the financial products division. This was a hedge fund basically
			 that was attached to a large and stable insurance company, made huge numbers of
			 irresponsible bets, took huge losses. We had no choice.;
		Whereas, on March 15, 2009, Chairman Bernanke said on the
			 news program 60 Minutes that we must address the problem
			 of financial institutions that are deemed too big—or perhaps too
			 interconnected—to fail. Given the highly fragile state of financial markets and
			 the global economy, government assistance to avoid the failures of major
			 financial institutions has been necessary to avoid a further serious
			 destabilization of the financial system, and our commitment to avoiding such a
			 failure remains firm.;
		Whereas the Treasury and the Federal Reserve have
			 committed almost $200 billion in various forms of taxpayer assistance to AIG
			 for the company’s liquidity shortages, the purchase of certain assets, and to
			 dispose of other assets for an orderly wind-down of the company;
		Whereas the commitment of almost $200 billion in taxpayer
			 assistance represents one of the largest Federal government rescues of a single
			 private corporation in United States history;
		Whereas the Federal Reserve has committed
			 tens of billions of taxpayer dollars in a combination of facilities to purchase
			 AIG’s mortgage-backed securities and liabilities tied to collateralized debt
			 obligations;
		Whereas the Federal government has taken a 79.9 percent
			 stake in AIG in exchange for providing financial assistance extending
			 credit;
		Whereas, under the Emergency Economic Stabilization Act of
			 2008, the Bush Administration and the Obama Administration have provided AIG
			 with access to $70 billion in direct capital infusions, which in turn have been
			 used, in part, to cover AIG’s collateral for positions taken by the company in
			 unregulated and risky credit default swaps;
		Whereas AIG’s Financial Products division’s irresponsible
			 practice of not setting aside sufficient capital to cover its exposure on more
			 than $1 trillion of complex financial products, including credit default swaps,
			 have threatened the stability of the financial system and resulted in
			 substantial losses to the company, to pensioners, to investors, and ultimately
			 to the taxpayer;
		Whereas, despite the irresponsible actions of AIG
			 executives that threatened the company as a going concern, and exposed
			 taxpayers to almost $200 billion to cover losses from excessive risks, these
			 executives will receive hundreds of millions of taxpayer money in retention
			 payments and bonuses for performance in 2008 and 2009;
		Whereas, in a letter to Treasury Secretary Geithner, AIG
			 CEO Edward Liddy said that AIG also is committed to seeking other ways
			 to repay the American taxpayers for AIG Financial Products retention
			 payments.;
		Whereas, in the same letter, Liddy said that AIG’s
			 hands are tied. Outside counsel has advised that these [retention payments] are
			 legal, binding obligations of AIG, and there are serious legal, as well as
			 business, consequences for not paying. Given the trillion-dollar portfolio at
			 AIG Financial Products, retaining key traders and risk managers is critical to
			 our goal of repayment [to the taxpayer].;
		Whereas the appropriate committees in the House of
			 Representatives and the Senate have already convened hearings to examine the
			 sizable government assistance provided to AIG, and the House Financial Services
			 Committee has focused its oversight on the excessive compensation provided
			 AIG’s executives and employees, among other matters;
		Whereas common sense dictates that a company such as AIG
			 that was so mismanaged as to threaten the stability of the financial system of
			 the Nation and that requires billions of dollars of taxpayer money for its
			 survival should not reward that mismanagement through lavish bonuses;
			 and
		Whereas, on March 15, 2009, President Obama stated:
			 In the last six months, AIG has received substantial sums from the U.S.
			 Treasury. I’ve asked Secretary Geithner to use that leverage and pursue every
			 legal avenue to block these bonuses and make the American taxpayers
			 whole: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the President is appropriately exercising all of the authorities granted by
			 Congress under the Emergency Economic Stabilization Act of 2008, and any other
			 Federal law, by taking all necessary actions to ensure that—
			(1)in the absence of a voluntary decision by
			 AIG employees and executives to forego their contractual retention bonuses, AIG
			 will repay taxpayers for the hundreds of millions of dollars the company
			 provided to executives and employees in retention bonuses;
			(2)going forward, companies that receive a
			 capital infusion under title I of the Emergency Economic Stabilization Act of
			 2008 that the Secretary of the Treasury deems necessary to restore liquidity
			 and stability to the financial system of the United States are prohibited from
			 providing to executives and employees unreasonable and excessive compensation
			 payments that are not directly tied to performance measures, such as repayment
			 of the companies’ obligations to the taxpayers, profitability of the company,
			 adherence to appropriate risk management, and transparency and accountability
			 to shareholders, investors, and taxpayers; and
			(3)companies that receive a capital infusion
			 under title I of the Emergency Economic Stabilization Act of 2008 that the
			 Secretary of the Treasury deems necessary to restore liquidity and stability to
			 the financial system of the United States are complying with the letter of the
			 provisions included in the American Recovery and Reinvestment Act that
			 strengthen executive compensation restrictions for recipients of capital
			 infusions, such as limiting base salaries for executives to no more than
			 $500,000 per year, banning golden parachutes, limiting bonuses for executives,
			 requiring shareholders to approve pay packages, requiring executives to certify
			 they are meeting the law’s restrictions, requiring a company-wide policy on
			 luxury expenditures, and prohibiting compensation on the basis of excessive
			 risks that threaten the viability of such companies, and adhering to all
			 executive compensation guidelines the Secretary of the Treasury may
			 establish.
			
